DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 8. (Currently Amended) The semiconductor device according to claim 7, wherein a space area in which an object to be detected [[can be]] is inserted is formed between the first transmitter electrode and the receiver electrode, and wherein the arithmetic processing unit determines whether the object has been inserted between the first transmitter electrode and the receiver electrode based on a detection result obtained by the capacitance detection circuit.


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art fails to disclose nor would it be obvious to combine “wherein a space area in which an object to be detected is inserted is formed between the first transmitter electrode and the receiver electrode, and wherein it is determined whether or not the object to be detected is inserted between the first transmitter electrode and the receiver electrode based on a calculation result of the capacitance between the first transmitter electrode and the receiver electrode, the calculation result being calculated by using a first consumption current value when a first electric field is generated between the first transmitter electrode and the receiver electrode, and a second consumption current value when a second electric field is generated between the second transmitter electrode and the receiver electrode” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.

7.	The following is an examiner’s statement of reasons for allowance: Regarding Claim 14, the closest prior art fails to disclose “a pulse signal output circuit for outputting a pulse signal selectively to any of the first transmitter electrode and the second transmitter electrode; a capacitance detection circuit for calculating an amount of change of capacitance between the first transmitter electrode and the receiver electrode, based on a first current consumed in the receiver electrode when the pulse signal is applied to the first transmitter electrode, and a second current consumed in the receiver electrode when the pulse signal is applied only to the second transmitter electrode an arithmetic processing unit for determining whether or not an object to be detected is disposed on the electrode device, based on a detection result by the capacitance detection circuit” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.